                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


Russell Greer
                            Plaintiff,
v.                                                 Case No.: 3:20−cv−00436

Taylor A. Swift
                            Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 1/15/2021 re [14].


                                                                         Lynda M. Hill
                                                       s/ Lindsay Newsom, Deputy Clerk




 Case 3:20-cv-00436 Document 16 Filed 01/15/21 Page 1 of 1 PageID #: 362
